Citation Nr: 1449945	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  10-24 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1976 to December 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, denied the Veteran's claim of entitlement to service connection for bilateral hearing loss.  

In a January 2013 hearing, the Veteran and his representative appeared at the RO before the undersigned Veterans Law Judge via live videoconference link to present evidence and oral testimony in support of this appeal.  A transcript of this hearing has been obtained and associated with the Veteran's claims file for the Board's review and consideration.

In January 2014, the Board remanded the hearing loss issue, inter alia, to the agency of original jurisdiction (AOJ) for evidentiary development that included providing the Veteran with a VA audiological examination to assess the severity and etiology of any hearing loss.  The examination was conducted in April 2014.  Thereafter, in a July 2014 rating decision/supplemental statement of the case, the denial of service connection for bilateral hearing loss was confirmed.  (A claim for VA compensation for tinnitus that was also on appeal has since been granted in a July 2014 rating decision, in full satisfaction of the benefit sought on appeal.)  The case was returned to the Board in October 2014, and the Veteran now continues his appeal.


FINDING OF FACT

At no time during the current appeal period has the Veteran been diagnosed with a hearing loss disability in either ear for VA compensation purposes.  


CONCLUSION OF LAW

The Veteran's objectively assessed level of hearing acuity in either ear does not currently meet, nor has it met at any time during the pendency of the claim, the criteria for hearing loss for purposes of establishing a disability for VA compensation purposes.  38 C.F.R. § 3.385 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that, in accordance with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Veteran filed his original claim for VA compensation for bilateral hearing loss in April 2008.  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  [38 C.F.R. § 3.159(b) has been revised since the Pelegrini decision and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.]

A letter issued in April 2008 in response to the claim satisfied the duty to notify provisions with respect to the above requirements, as well as (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability.  The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio v. Principi, 16 Vet. App. 183, at 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this regard, the aforementioned letter also notified the Veteran of how VA determined (4) degree of disability and (5) effective date.  Accordingly, VA has met the duty to notify provisions of the VCAA by action of the April 2008 letter.  As the letter preceded the agency of original jurisdiction's initial adjudication of the claim in November 2008, the Board finds that there is no timing defect associated with this notice letter.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the duty to assist the Veteran has been satisfied.  The Board finds that all relevant records obtainable are associated with the Veteran's claims file, including his current VA medical records.  With regard to his service treatment records (STRs), the Board notes that the Veteran's original claims folder was lost and the current folder rebuilt.  It appears that at the time of the November 2008 rating decision, STRs were of record, but were apparently lost with the original claims folder.  Thereafter, several attempts were made to obtain copies of STRs, including asking if the Veteran had any in his possession.  In March 2010, the RO made a formal finding of the unavailability of any STRs.  In such situations, where STRs are missing, the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the case law does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005). 

The Board notes that despite the missing STRs, there is no specific allegation by the Veteran or any other evidence suggesting the Veteran was treated for hearing loss during service.  The report of a VA audiological examination performed in August 2009 shows that the examining clinician had access to the Veteran's STRs at the time, and he specifically noted in his report that the Veteran's audiogram scores indicated that his hearing was within normal limits during his period of active duty.  However, because a current hearing loss disability has not been objectively demonstrated at this point (see 38 C.F.R. § 3.385 (2014)), the Board finds no basis for further pursuit of these records as such efforts would be futile.  38 C.F.R. § 3.159(c)(2),(3) (2014).  

Otherwise, nothing in the record indicates the Veteran has identified the existence of any relevant evidence that is not of record and is obtainable.  The Board has reviewed the Veteran's claims file as it appears on the Virtual VA and VBMS electronic databases and notes that all evidence pertinent to the issue decided herein has been associated with the record or, if pending scanning for inclusion in the record, has been sufficiently described as non-medical documents and thusly not relevant to the hearing loss issue on appeal.  The Veteran has also had the opportunity to present oral testimony, evidence, and argument in support of his claim at the January 2013 videoconference hearing before the undersigned Veterans Law Judge.  

The Veteran underwent a VA audiological examination in August 2009 and April 2014.  Although the August 2009 examination report indicates that a valid audiological assessment of the Veteran's hearing acuity was not obtainable at the time due to excessive impacted cerumen over his tympanic membranes, the April 2014 audiological examination was able to obtain objective clinical findings regarding the level of hearing acuity in each ear.  Thus, the Board concludes that the April 2014 VA audiological examination report is adequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection involves many factors, but basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service or, if pre-existing such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  38 C.F.R. § 3.303(a) (2014).

In order to establish a right to compensation for a disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

Certain chronic diseases (e.g., organic diseases of the nervous system such as sensorineural hearing loss) are presumed to have been incurred in service if manifest to a compensable degree within one year of service discharge if the claimant had 90 days or more of continuous active service. 38 U.S.C.A. §§ 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).

With chronic disability or disease shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307 (2014)) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of relevant symptoms in service will permit service connection for a chronic disability generally represented by such symptoms, first shown as a clear-cut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  For chronic diseases recognized in 38 C.F.R. § 3.307, such as sensorineural hearing loss as an organic disease of the nervous system, when the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge may be presented to support the claim.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  

The Veteran testified in his written statements and hearing testimony that he was exposed to acoustic trauma while serving in an artillery unit in the United States Army, where he trained at Fort Sill, Oklahoma, as a member of an artillery crew.  His DD-214 and service personnel records indicate that he served in a field artillery unit during active duty, thus substantiating his account.

The Veteran's statements and testimony are that he experienced a perceived decrease in his hearing acuity during service, which thereafter persisted and continued to the present day.  His essential assertion is that this hearing loss was the result of his exposure to acoustic trauma from artillery guns in service associated with his duties as an artillery crewman.  The Veteran is both credible and competent to report experiencing decreased hearing during service and continuity of hearing loss since service (see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)).  However, before the Board can proceed further with the Veteran's hearing loss claim, it must first determine whether or not his diminished hearing acuity has met the basic criteria prescribed by VA regulations to be considered a disability for VA compensation purposes.

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater or where the auditory thresholds for at least three of these frequencies are 26 decibels or greater or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385 (2014).  The objective audiometric data obtained during active duty (as cited in the August 2009 VA audiological examination) and on VA examination in April 2014 fails to establish that the Veteran has met the aforementioned criteria for either ear.  Specifically, on VA audiological evaluation in April 2014, his pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
35
35
LEFT
10
10
20
35
35

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 96 percent in the left ear.  The examining audiologist's diagnosis was sensorineural hearing loss in the right and left ear, but noted that the hearing loss was not considered a disability for VA compensation purposes. 

In view of the foregoing evidentiary discussion, the Board factually concludes that at no time during the current appeal period has the Veteran met the requisite minimum degree of impaired hearing in either ear to make him eligible to claim VA compensation for disability due to hearing loss, pursuant to the criteria defining a hearing loss disability contained in 38 C.F.R. § 3.385 (2014).  As such, his claim for VA compensation for bilateral hearing loss must fail for the absence of legal merit or lack of entitlement under the law.  The relevant facts are not in dispute.  It is the law, not the evidence, which is dispositive of this hearing loss claim.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  His appeal in this regard must therefore be denied.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


